OPINION — AG — ** DUAL OFFICE HOLDING — COUNTY — REAL ESTATE BROKER ** " AN ELECTED, QUALIFIED AND ACTING COUNTY ATTORNEY " CAN " LEGALLY OBTAIN A REAL ESTATE BROKERS LICENSE AND ACTIVELY ENGAGING IN SAID BROKERAGE BUSINESS AS PROVIDED BY REAL ESTATE LICENSE ACT, 59 O.S. 831 [59-831] — 59 O.S. 857 [59-857]  PROVIDED THE SAME DOES NOT PREVENT HIM FROM GIVING PERSONAL ATTENTION TO HIS DUTIES AS COUNTY ATTORNEY ". (BROKERAGE, REAL ESTATE LICENSE ACT, DUAL OFFICE HOLDING) CITE: 51 O.S. 6 [51-6], ARTICLE II, SECTION 12 (J. H. JOHNSON)